Citation Nr: 0821542	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  06-36 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Entitlement to an initial disability evaluation greater than 
10 percent for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1943 to 
November 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 determination by the 
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island.  

This matter was advanced on the docket after good or 
sufficient cause was shown to do so.  38 U.S.C.A. § 7107; 
38 C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at a Travel Board hearing in May 2008 
that he had been given a "recent" hearing test at the 
Jamaica Plain VAMC in Boston, Massachusetts.  He stated that 
he could not remember the exact date of the examination but 
that it had taken place in the earlier months of 2008.  

A review of the claims file reveals that the most recent 
hearing test included in the record is the VA audiological 
examination in May 2007, which was conducted pursuant to this 
claim.  The 2008 audiological test referred to by the veteran 
during the Travel Board hearing is not yet included in the 
claims file.

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the veteran's treatment.  This is particularly important when 
adjudicating a claim for an increased evaluation for a 
service-connected disability.

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain any VA treatment 
records for the veteran from May 2007 to the 
present not already included in the claims 
file

2.  The RO should then readjudicate the 
claim.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, 
the veteran must be provided with an SSOC, 
which addresses all of the evidence received 
since the last SSOC was issued.  An 
appropriate period of time should then be 
allowed for a response, before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

